Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The terminal disclaimer filed on February 28, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,085,997 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Baker, Jr. on March 7, 2022
The application has been amended as follows: 
In the claims;
Amend claim 60 and 74 as following:
60.	(Amended) The method of claim 52, wherein the skin pathogen comprises Staphylococcus aureus, Streptococcus pyogenes, Streptococcus viridans group, Streptococcus agalactiae, S. bovis, Streptococcus, Streptococcus pneumoniae, Enterococcus sp., Gram-negative cocci, Neisseria gonorrhoeae, Neisseria meningitidis, Branhamella catarrhalis, Gram-positive bacilli, P. acnes Corynebacterium diphtheria, Corynebacterium species, Listeria monocytogenes, Clostridium tetani, Clostridium difficile, Escherichia coli, Enterobacter species, Proteus mirablis, Proteus sp., Pseudomonas aeruginosa, Klebsiella pneumoniae, Salmonella, Shigella, Serratia, Campylobacter jejuni, Microsporum sp., Trichophyton sp., T. rubrum, T. mentagrophytes, Candida albicans, C. Tropicalis, Candida sp., Saccharomyces cerevisiae, Torulopsis glabrata, Epidermophyton floccosum, Malassezia furfur, Pityropsporon orbiculare, P. ovale, Cryptococcus neoformans, Aspergillus fumigatus, Aspergillus nidulans, Aspergillus sp., Zygomycetes, Rhizopus sp., Mucor sp., Paracoccidioides brasiliensis, Blastomyces dermatitides, Histoplasma capsulatum, Coccidioides immitis, Sporothrix schenckii, or any combination thereof.

74.	(Amended) The composition of claim 62, wherein the skin pathogen comprises Staphylococcus aureus, Streptococcus pyogenes, Streptococcus viridans, Streptococcus agalactiae, S. bovis, Streptococcus, Streptococcus pneumoniae, Enterococcus sp., Gram-negative cocci, Neisseria gonorrhoeae, Neisseria meningitidis, Branhamella catarrhalis, Gram-positive bacilli,  P. acnes Corynebacterium diphtheria, Corynebacterium species, Listeria monocytogenes, Clostridium tetani, Clostridium difficile, Escherichia coli, Enterobacter species, Proteus mirablis, Proteus sp., Pseudomonas aeruginosa, Klebsiella pneumoniae, Salmonella, Shigella, Serratia, Campylobacter jejuni, Microsporum sp., Trichophyton sp., T. rubrum, T. mentagrophytesCandida albicans, C. Tropicalis, Candida sp., Saccharomyces cerevisiae, Torulopsis glabrata, Epidermophyton floccosum, Malassezia furfur, Pityropsporon orbiculare, P. ovale, Cryptococcus neoformans, Aspergillus fumigatus, Aspergillus nidulans, Aspergillus sp., Zygomycetes, Rhizopus sp., Mucor sp., Paracoccidioides brasiliensis, Blastomyces dermatitides, Histoplasma capsulatum, Coccidioides immitis, Sporothrix schenckii, or any combination thereof.

Add new claims 75-78 as following:
Streptococcus, or a yeast.

76.	(New)	The composition of claim 62, wherein the skin pathogen comprises a Group A, Group B Streptococcus, or a yeast.

77.	(New)	The method of claim 60, wherein the Gram-positive bacilli is Bacillus anthracis or Bacillus subtilis.

78.	(New)	The composition of claim 74, wherein the Gram-positive bacilli is Bacillus anthracis, or Bacillus subtilis.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicants’ amendment and remarks, along with request for consideration under AFCP 2.0. filed February 28, 2022 have been entered and fully considered, and found persuasive to put the application in conditions for allowance. Particularly, the limitation of the S. epidermidis to strain MO34 is sufficient to overcome the rejection under 35 U.S.C. 112(a) set forth in prior office action. The claims are allowable as the prior art as a whole  do not teach or suggest the employment of supernatant of a culture from the particular strain of S. epidermidis for treating a dermatological disease. 
Further, the application is in condition for allowance except for the provisional nonstatutory double patenting rejection over co-pending application 16/497430, which has a later effective filing date. Thus, the rejections is herein withdrawn in favor for the notice of allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627